Citation Nr: 1028487	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to May 1983, and 
reserve component service of unverified type from February 2002 
to January 2005.  Although the Veteran contends that there was a 
brief period of "activation" during his reserve component 
service, there is no official record confirming additional active 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's reserve component records establish that he was 
discharged as not medically fit for active duty mobilization 
based on a psychiatric disorder, diagnosed as PTSD.  

The Veteran has provided records reflecting that he was off work 
for several weeks from June 2004 to August 2004 for stabilization 
of his psychiatric disorder.  The private clinical records 
reflect that psychotropic medications were prescribed, and 
diagnoses of anxiety and PTSD were assigned.  

The VA examiner who conducted the May 2006 examination did not 
assign a diagnosis, and concluded that there was no clinical 
impairment.  The examiner concluded that no particular diagnosis 
could be assigned.  Further development of the medical evidence 
is required to assist the Board in adjudication of this claim.  
 
The Board notes that no clinical records for the Veteran's 15-
year period of service are associated with the claims file.  An 
additional attempt to obtain those records is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make a request to the NPRC for the 
Veteran's complete service medical and 
clinical treatment records, specifically 
to include any records of separately-filed 
mental health evaluation.  A response from 
the NPRC must be documented.  

If appropriate, the AOJ should also 
request such records from any other source 
identified by the NPRC and document any 
response from such agency.  Requests for 
such records must continue until a 
determination is made that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile, in accordance with 38 C.F.R. 
§ 3.159(c)(2).  Further, the Veteran 
should be notified of all requests made, 
any responses received, and any 
determination under this provision, and 
should be allowed an opportunity to 
provide such records.  See 38 C.F.R. 
§ 3.159(e).

2.  Request that records of the Veteran's private 
psychiatric treatment from April 2005 to the 
present, to include the records of Family 
Physicians Group or any other provider from whom 
he has received psychiatric treatment since 2004.  

3.  Afford the Veteran an opportunity to provide 
employment medical records or other alternative 
records reflecting current symptomatology.

4.  Afford the Veteran VA mental health 
examination.  The examiner should review the 
claims file.  Review of the claims file, 
including the Veteran's written statements, 
reports of private clinical treatment, and 
records of the Veteran's reserve component 
service, including reports related to his medical 
discharge, should be discussed in the examination 
report.  

The examiner should assign a diagnosis for each 
current psychiatric disorder.  

If PTSD is diagnosed, the examiner must confirm 
whether the claimed stressor(s) is adequate to 
support a diagnosis of PTSD; determine if the 
Veteran's claimed stressor is related to the 
Veteran's fear of in-service hostile military or 
terrorist activity; and confirm that the 
Veteran's symptoms are related to the claimed 
stressor.  

The examiner should then address the following:

Is it at least as likely as not (50 percent or 
greater possibility) that the Veteran has a 
current disorder which is etiologically related 
to his service?  

 The examiner should explain the differences 
between the current opinion and prior opinions 
and explain if any of the conflicting prior 
opinions of record are consistent with the 
current opinion.   

If the examiner is unable to reach a diagnosis, 
then the Veteran should be afforded examination 
by a panel of two psychiatrists.  The panel 
should issue a consensus opinion addressing the 
questions above.  

If the examiner(s) cannot provide a requested 
opinion without resort to pure speculation, the 
examiner should state the reason why speculation 
would be required in this case (e.g., if the 
requested determination is beyond the scope of 
current medical knowledge, actual causation 
cannot be selected from multiple potential 
causes, etc.).   If there are insufficient facts 
or data within the claims file, the information 
needed to provide the requested opinion should be 
identified.  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation as 
to find against causation.  
	
5.  The agency of original jurisdiction should 
review the examination report and the development 
above to determine if any further action is 
required.  Conduct any additional development 
necessary.  Obtain an addendum to the reviewer's 
report, if needed.  Then, readjudicate the claim 
on appeal in light of all theories of 
entitlement.  If the benefits sought on appeal 
remain denied, the Appellant and her accredited 
representative should be issued a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


